DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 mentions a live streaming feed on lines 2, 4-5, 9 and 14. The Applicant’s Specification does not mention a “live” streaming feed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by MacCormack et al. (U.S. 6031573), hereinafter MacCormack.

	Regarding claims 1 and 8, MacCormack discloses a method and system, comprising: 
a first device comprising a first camera operable to capture first video data (col. 3, lines 64-66), and a first microphone operable to capture first audio data (col. 94, lines 64-66); 
a second device comprising a second camera operable to capture second video data (col. 3, lines 64-66), and a second microphone operable to capture second audio data (col. 94, lines 64-66); 
communications circuitry (col. 3, lines 39-41); 
memory (col. 17, lines 38-41); 
a display screen (col. 3, lines 34-35); and 
a processor (col. 17, lines 27-30) operable to: 
receive, from the first device, a first live (col. 92, lines 49-56) streaming feed captured by the first camera (col. 4, lines 55-56); 

display, on the display screen, the first video data (col. 4, lines 60-61) while continuing to receive the first and second live streaming feeds (col. 92, lines 49-56); 
detect, based on the second streaming feed, an occurrence (col. 41, lines 14-17 and col. 18, lines 60-63); 
display, based on detecting the occurrence, the second video data on the display screen (col. 18, lines 60-63) while continuing to receive the first and second live streaming feeds (col. 92, lines 49-56); and
store, in the memory, based on detecting the occurrence (col. 41, lines 6-14), data representing the second streaming feed (col. 4, lines 57-60). 

Regarding claims 2 and 9, MacCormack discloses the method and system of claims 1 and 8, wherein the communications circuitry is operable to send a first communication to the second device (MacCormack col. 3, lines 39-41). 

Regarding claims 3 and 10, MacCormack discloses the method and system of claims 1 and 8, wherein the occurrence comprises receiving an instruction from a third device to display the second video data on the display screen (MacCormack col. 43, lines 33-39). 

Regarding claims 4 and 11, MacCormack discloses the method and system of claims 3 and 10, further comprising: 


Regarding claims 5 and 12, MacCormack discloses the method and system of claims 1 and 8, wherein the occurrence comprises determining that the second video data comprises at least one of: 
the appearance of a particular individual (MacCormack fig. 155); and 
the appearance of a particular item (MacCormack col. 4, lines 54-55 and col. 66, lines 5-7). 

Regarding claims 6 and 13, MacCormack discloses the method and system of claims 5 and 12, wherein displaying the first video data is based on the appearance of the individual (MacCormack fig. 155), and the occurrence further comprises at least one of: 
detecting a disappearance of the individual from the first video data; and 
assigning a first value corresponding to a first prominence of the individual displayed within the first video data (MacCormack col. 41, lines 20-26 and col. 64, lines 20-24), 
assigning a second value corresponding to a second prominence of the individual displayed within the second video data, and determining that the second value is greater than the first value (MacCormack col. 41, lines 20-26). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MacCormack in view of Gottlieb (U.S. 2014/0176665).

Regarding claims 7 and 14, MacCormack discloses the method and system of claims 1 and 8. MacCormack does not explicitly disclose wherein the occurrence comprises determining that the second audio data substantially matches the sound profile of specific audio data stored in the memory. 
However, Gottlieb teaches, wherein the occurrence comprises determining that the second audio data substantially matches the sound profile of specific audio data stored in the memory (Gottlieb [0127]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by MacCormack with the missing limitations as taught by Gottlieb to identify overall sentiment or reaction of the audience (Gottlieb [0158]).
.

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacCormack in view of Jannard et al. (U.S. 9497380), hereinafter Jannard.

Regarding claim 15, MacCormack discloses a method comprising: 
receiving, from a first device, a first live (col. 92, lines 49-56) streaming feed (col. 4, lines 55-56) comprising first audio (col. 94, lines 64-66) data and first video data (col. 3, lines 64-66); 
receiving, from a second device while receiving the first live streaming feed from the first device (col. 92, lines 49-56), a second live (col. 92, lines 49-56) streaming feed (col. 5, lines 1-5) comprising second audio data (col. 94, lines 64-66) and second video data (col. 3, lines 64-66), wherein the first device captures a first portion of a target and the second device captures a second portion of the target (col. 92, lines 53-55); 
displaying, on a display screen, a first composite video data comprising the first video data associated with the first portion of the target and the second video data associated with the second portion of the target, the first video data being displayed on a first section of the display screen and the second video data being displayed on a second section of the display screen (col. 92, lines 53-55 and fig. 163);
requesting to view a third portion of the target, wherein, based on the request, the first device and the second device adjust physical locations and capture the third portion of the target (col. 15, lines 33-43). 
MacCormack does not explicitly disclose displaying, on the display screen, a second composite video data comprising the first video data associated with the third portion of the target and the second 
However, Jannard teaches displaying, on a display screen, a first composite video data comprising the first video data associated with the first portion of the target and the second video data associated with the second portion of the target, the first video data being displayed on a first section of the display screen and the second video data being displayed on a second section of the display screen (Jannard col. 69, lines 19-21 and 40-42);
requesting to view a third portion of the target, wherein, based on the request, the first device and the second device adjust physical locations and capture the third portion of the target (Jannard col. 42, lines 6-9, lines 65-67 and col. 43, lines 1-7); and 
displaying, on the display screen, a second composite video data comprising the first video data associated with the third portion of the target and the second video data associated with the third portion of the target, the first video data being displayed on the first section of the display screen and the second video data being displayed on the second section of the display screen (Jannard col. 69, lines 40-42 and col. 43, lines 3-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacCormack’s method with the missing limitations as taught by Jannard to create dynamic viewpoints based on multiple video feeds (Jannard col. 69, lines 38-43).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating a dynamic viewpoint of an object.



Regarding claim 18, MacCormack in view of Jannard teaches the method of claim 15, wherein less than a first entirety of the first portion is captured by the second camera, and less than a second entirety of the second portion is captured by the first camera (MacCormack col. 92, lines 53-55 and fig. 163). 

Regarding claim 19, MacCormack in view of Jannard teaches the method of claim 15, wherein the first camera and the second camera are suspended in air (MacCormack col. 66, lines 33-35 and fig. 155) and are substantially fixed in position relative to one another (MacCormack col. 15, lines 43-48). 

Regarding claim 20, MacCormack in view of Jannard teaches the method of claim 15, wherein the first video data and the second video data at least partially overlap (MacCormack col. 92, lines 53-55 and fig. 163).

Response to Arguments
Applicant's arguments filed 11/5/2021 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 12-13 of the Applicant’s Response, the Applicant argues that MacCormack does not disclose simultaneous display of 2 live streaming feeds as recited in independent claims 1, 8 and 15.


On pgs. 13-15 of the Applicant’s Response, the Applicant argues that Jannard does not teach displaying a second composite video comprising first and second video data in a first and second section of the display screen as recited in claim 15.
	The Examiner respectfully disagrees. Jannard, as cited above, teaches synthesizing and displaying a dynamic viewpoint from multiple cameras (i.e. a composite video) (col. 69, lines 40-42 and col. 43, lines 3-7, combined image data). This dynamic viewpoint includes video data from a first and second camera (i.e. first and second video data), each with its own region of pixels (i.e. section of the display) in the presented image. Therefore, under the broadest reasonable interpretation of the current claim language, Jannard teaches the amended limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brannon et al. (U.S. 2007/0024706) discloses simultaneously displaying and receiving first and second video streams ([0039]). Jaynes (U.S. 2014/0240445) discloses a display module that receives live media streams and simultaneously renders the streams ([0014]) on a shared display device (fig. 5A).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MATTHEW K KWAN/
Primary Examiner, Art Unit 2482